CALABRESI, Circuit Judge,
concurring in the denial of rehearing en banc.
I.
The prudential reasons given in the thoughtful opinion of Judge Sack and Judge Katzmann, infra at 165, would, in themselves, justify concurring in a denial of a rehearing en banc. I write separately, though, because I have an additional and rather different reason for voting against such a rehearing.
It seems to me that there are two principal values at play in the campaign finance debate. One is the desire to let individuals express the intensity of their political feelings, and to do so in a very particular way — that is, through money in the form of either campaign expenditures or contributions. This value has been consistently treated as deserving of First Amendment protection. See, e.g., McConnell v. Federal Election Commission, 540 U.S. 93, 134-38, 124 S.Ct. 619, 157 L.Ed.2d 491 (2003); Buckley v. Valeo, 424 U.S. 1, 19-22, 96 S.Ct. 612, 46 L.Ed.2d 659 (1976). Nonetheless, it is not absolute. For example, no one argues that a state is precluded from prohibiting the purchase of votes, even though buying votes amounts to the most direct way in which intensity of feel*161ing can be expressed through the use of money. See 42 U.S.C. § 1973i(c). Cf. Brown v. Hartlage, 456 U.S. 45, 54-55, 102 S.Ct. 1523, 71 L.Ed.2d 732 (1982).1
The other value is the deeply felt desire not to have the wealthy be able to influence elections more than the poor.2 This value, however, has two distinct aspects. The first is the generalized egalitarian desire not to advantage one group in society over another. The second — which is inextricably linked to the “intensity of expression” value and hence partakes of its First Amendment attributes — is that, given the unequal distribution of wealth, money does not measure intensity of desire equally for rich and poor. In other words, and crucially, a large contribution by a person of great means may influence an election enormously, and yet may represent a far lesser intensity of desire than a pittance given by a poor person. Cf. Federal Election Commission v. Massachusetts Citizens for Life, Inc., 479 U.S. 238, 257-58, 107 S.Ct. 616, 93 L.Ed.2d 539 (1986) (discussing the “threat” posed to the “political marketplace” by corporate spending where “[t]he resources in the treasury of a business corporation” do not directly correlate to intensity of “popular support for the corporation’s political ideas”). This way of looking at things is anything but new. See, e.g., Luke 21:3-4 (English Standard Version) (“Truly, I tell you, this poor widow has put in more than all of them. For they all contributed out of their abundance, but she out of her poverty put in all she had to live on.”).3 Significantly, *162though, this second aspect is reflective not only of egalitarian concerns, but as much of First Amendment libertarian ones.
The notion that intensity of desire is not well-measured by money in a society where money is not equally distributed has been, since Buckley, the huge elephant— and donkey — in the living room in all discussions of campaign finance reform. Buckley, by fiat, declared the state’s explicit recognition and amelioration of wealth distribution problems in the electoral marketplace to be an insufficiently compelling interest to pass constitutional muster. Buckley, 424 U.S. at 17, 48-49, 96 S.Ct. 612. And yet, I submit, it remains at least implicitly behind much campaign finance reform legislation.
The odd thing about Buckley’s exclusion of this interest from the field of discussion is that, as mentioned above, this concern is in part directly linked to the Supreme Court’s asserted First Amendment concern — the desire to protect the right for people to express, in money terms, the intensity of their political ideas and affiliations. It may be that the High Court’s failure to recognize this fact occurred because the Court in Buckley focused its attention on the desire not to favor one group, the rich, over another, the poor — or vice versa, see id. at 48-49, 96 S.Ct. 612. And, in deciding not to give weight to that value, the Court failed to realize that it was also excluding — as a potentially compelling state interest — the First Amendment right to have one’s intensity of desire, as expressed in monetary terms, be measured equally.
Be that as it may, the Buckley framework, which establishes that the desire to express intensity of political position through money is fundamental, at the same time prohibits the states from seeking to find a way of gauging and treating intensity of desire equally among its citizens, rich and poor.4 As a result of this odd decision, the judicial discussion since Buckley has centered on other values, *163which, though by no means unimportant, are, I believe, not really at the core of the debate. There is much talk of “corruption” and what controls are necessary to avoid it, and of the danger that what is done under the guise of controlling corruption may be used to protect incumbents. There is, likewise, concern about the cost of fundraising and similar factors. I do not mean to suggest that these are not serious questions. But a treatment of campaign financing that focuses primarily on those issues is surely impoverished, for it does not deal with what is at least as important, and, perhaps, at the very heart of the problem.
Indeed, because of Buckley, even academicians have focused on campaign finance reform primarily in the light of these subsidiary goals. Thus, some have tried to “solve” the campaign finance problem by providing for anonymous contributions. See, e.g., Ian Ayres & Jeremy Bulow, The Donation Booth: Mandating Donor Anonymity to Disrupt the Market for Political Influence, 50 Stan. L.Rev. 837 (1988). But that does nothing to ameliorate the fact that “intensity of desire” under Buckley depends on the underlying wealth of the donor, and hence is measured by a rubber yard stick. And this is so regardless of whether the donation is made openly or secretly. Others, trying to avoid corruption and protection of incumbents, and also to counter the advantage Buckley gave to the rich, seek to overwhelm individual contributions with massive funds made available to everyone for campaign spending. See, e.g., Bruce Ackerman, Crediting the Voters: A New Beginning for Campaign Finance Reform, Am. Prospect, Spring 1993, at 71; Edward B. Foley, Equal-Dollars-Per-Voter: A Constitutional Principle of Campaign Finance Reform, 94 Co-lum. L.Rev. 1204 (1994). But they do so in a way that undercuts the capacity of people, both poor and rich, to give financial expression to the relative intensity of their desire. Moreover, even the most sophisticated “hybrid” campaign finance proposals, in advocating complex combinations of donor anonymity, public funding, and controlled private giving, do not directly address this difficulty. See, e.g., Bruce Ack-erman & Ian Ayres, Voting with Dollars: A New Paradigm for Campaign Finance 25-44 (2002).
Solutions that take into account both (a) the perceived need to protect the right to express one’s intensity of desire in political matters through (among other mechanisms) money, and, at the same time, (b) the wish to measure and give effect to that intensity of desire in a way that is fair to the rich and the poor alike, are not obvious. Some potentially fruitful, if logistically challenging, suggestions have been made in other contexts. See, e.g., Philip Bobbit & Guido Calabresi, Tragic Choices 98-117 (1978) (discussing possibilities and limitations of wealth-distribution-neutral markets). But it remains the case that the finding of such solutions in the world of campaign financing has been, and will continue to be, severely hampered if the discussion taking place in legislatures and courthouses is centered — as it now is — not on the problem, but on collateral issues.
This is so, moreover, even if one considers those issues that I described as “collateral” — corruption, incumbent protection, fundraising, time, etc. — to be, themselves, of primary importance. Efforts to tailor all campaign finance reform to corruption — the one state interest heretofore recognized by the Supreme Court as sufficiently compelling to justify spending restrictions of any sort5 — surely have con*164strained possibilities for creative proposals that may not fit comfortably into the proffered box.
II.
I believe that it is not out of the question that Vermont, in passing Act 64, was as likely to be concerned with the goal of enabling of all Vermonters — be they political candidates or political contributors — to have something of an “equal” opportunity to express intensity of political desire, as it was with the possibility of corruption, saving time, or on the alleged desire to protect incumbents. Cf. Landell v. Sorrell, 382 F.3d 91, 100-02 (2d Cir.2004) (setting forth legislative findings in support of Act 64, including: (1) that “[a]s a result [of the rising cost of campaigns] many Vermonters are financially unable to seek election to public office”; (2) that “large contributors” gain time and access to candidates to an extent that “those who make small or no contributions” do not; and (3) that “public financing of campaigns, coupled with generally applicable contribution and expenditure limitations, will level the financial playing field among candidates and provide resources to independent candidates”). Indeed, I think that in Vermont, no less than in other places, interests and values such as corruption and time-saving are often defined in expansive ways so as to allow the introduction (under Buckley’s doctrinal radar) of values that are directly related (1) to the wish to protect the right to express through money the intensity of one’s desire, and (2) to make sure that that intensity is not measured differently for rich and for poor.6
I cannot help but suspect, however, that the sort of conversation taking place in Vermont (and elsewhere) would be a far more fruitful one — from the standpoints both of campaign finance policy and constitutional jurisprudence — were it able to be brought out from under Buckley’s corruption mantle and into a framework that more honestly reflects the issues at play.
III.
I do not know whether the decision of the panel in the case before us is consistent with Buckley v. Valeo. I do know that if I were on a panel I would have to decide that question, for I would be bound to follow Buckley, however much I think that that decision has diverted the campaign finance reform discussion from the fundamental First Amendment-level values at stake. If I am called upon to vote on a panel, I, of course, follow what I believe the Supreme Court to have held, and I do so whether or not I agree with that holding.
A vote on whether to grant an en banc rehearing, instead, is a “free vote.” As the concurring opinion by Judge Sack and Judge Katzmann so elegantly points out, infra at 165-67, we may decline to vote to *165go en banc for any number of reasons, and we need not vote to rehear a case en banc simply because we think that an opinion is wrong or is possibly inconsistent with a prior Supreme Court decision. There are many prudential considerations that may, in different circumstances, properly guide us in our consideration of whether an en banc is appropriate. And so, in deciding whether to vote to rehear this case en banc, I posed myself the following question: which vote is most likely to bring back into the discussion the issues that I believe to be fundamental with respect to campaign finance legislation?
Ultimately, only the Supreme Court can, by reconsidering Buckley, encourage a free and open discussion of what is moving states in this field, and of what ways there might be of best serving the apparently conflicting interests at stake. Not surprisingly, a majority of the Supreme Court itself has indicated an inclination to reopen the question. See Federal Election Commission v. Colorado Republican Federal Campaign Committee, 533 U.S. 431, 465, 121 S.Ct. 2351, 150 L.Ed.2d 461 (2001) (Thomas, J., dissenting) (stating, joined by Justices Kennedy and Scalia, that “Buckley v. Valeo ... should be overruled”); Nixon v. Shrink Missouri Government PAC, 528 U.S. 377, 398-99, 120 S.Ct. 897, 145 L.Ed.2d 886 (2000) (Stevens, J., concurring) (suggesting disagreement with Bleckley’s “[r]eliance on the First Amendment framework to justify the invalidation of campaign finance regulations”); id. at 405, 120 S.Ct. 897 (Breyer, J., concurring) (stating, joined by Justice Ginsburg, that reconsideration of Buckley may be necessary); id., 528 U.S. at 410, 120 S.Ct. 897 (Kennedy, J., dissenting) (“[T]he existing distortion of speech caused by the halfway house we created in Buckley ought to be eliminated.”). And some have even urged reconsideration on grounds that could potentially recognize the need for equality in gauging intensity of desire in monetary terms. See, e.g., id. at 401, 120 S.Ct. 897 (Breyer, J., concurring) (“[B]y limiting the size of the largest contributions, such restrictions aim to democratize the influence .that money itself may bring to bear on the electoral process.” (citing Reynolds v. Sims, 377 U.S. 533, 565, 84 S.Ct. 1362, 12 L.Ed.2d 506 (1964), thereby- linking campaign finance jurisprudence to one-person, one-vote jurisprudence)).
I believe such a reconsideration to be essential. And, because I conclude that a reconsideration is more likely to occur if we do not rehear this case en banc than if we do, I concur in the denial of such a rehearing.

. One could argue that Buckley expressed skepticism toward characterizing "intensity” of political feeling, as manifested by the amount of money spent, as an independent First Amendment value. Thus, with respect to political contributions, Buckley stated that “[t]he quantity of communication by the contributor does not increase perceptibly with the size of his contribution, since the expression rests solely on the undifferentiated, symbolic act of contributing.” Buckley v. Valeo, 424 U.S. 1, 21, 96 S.Ct. 612, 46 L.Ed.2d 659 (1976). Moreover, even with respect to campaign expenditures, much of Buckley's focus was on the impact that restricting the purchase of speech, by a candidate or other advocate, would have on the "marketplace of ideas,” rather on the diminishment of the speaker's unilateral right to communicate his or her belief, and the intensity thereof. See, e.g., id. at 19-20, 47-48, 52-53, 96 S.Ct 612.
Nevertheless, and at times in tension with its statements concerning "undifferentiated, symbolic” acts of contribution, the Buckley Court clearly stated that the quantity and volume of individual political expression through contributions and expenditures was a protected First Amendment interest. Thus, in invalidating limitations on independent expenditures (often made by PACs), Buckley noted that the restrictions "preclude[d] most associations from effectively amplifying the voice of their adherents," and therefore were not only an interference with the groups' speech rights, but were "simultaneously an interference with the freedom of (their) adherents.” Id. at 22, 96 S.Ct. 612 (internal quotations and citation omitted) (emphasis added). Buckley also said that spending caps directly interfere with the spender's "right to speak” his or her mind and “to engage in vigorous advocacy” in the course of an election, and it described these as rights that are "no less entitled to protection under the First Amendment than the discussion of political policy generally.” Buckley, 424 U.S. at 48, 96 S.Ct. 612 (internal quotations and citations omitted); see also Federal Election Commission v. National Conservative Political Action Committee, 470 U.S. 480, 493, 105 S.Ct. 1459, 84 L.Ed.2d 455 (1985) ("[F]or purposes of presenting political views in connection with a nationwide Presidential election, allowing the presentation of views while forbidding the expenditure of more than $1,000 to present them is much like allowing a speaker in a public hall to express his views while denying him the use of an amplifying system.”).


. My "wealthy” and "poor” nomenclature is, of course, shorthand. The same analysis applies with as great of force to members of the middle class.


. See also Buckley, 424 U.S. at 21-22 & n. 22, 96 S.Ct. 612 (noting that "[a]t most, the size *162of the contribution provides a very rough index of the intensity of the contributor’s support for the candidate,” and that ”[o]ther factors relevant to an assessment of the 'intensity' of the support indicated by a contribution include the contributor’s financial ability and his past contribution history.”). But see id. at 56, 96 S.Ct. 612 (observing that unlimited campaign expenditures are appropriate in part because, given contribution limitations, “the financial resources available to a candidate's campaign ... will normally vary with the size and intensity of the candidate’s support”).


. Of course, it remains true that money is not the only means by which intensity of political belief may be expressed. In light of this obvious fact, it may perhaps be asserted that there is no compelling interest in giving individuals who lack financial resources an ability equal to that afforded to wealthier individuals to express intensity of feeling in the monetary marketplace of political discourse. But then the converse must also be true. That is, people or entities of means, whose contributions and expenditures campaign finance legislation might seek to limit, also enjoy alternate mechanisms for expressing the intensity of their political beliefs. And, if there is nothing uniquely important, in a First Amendment context, about expressing intensity of belief in monetary terms for those who do not have money, the same must presumably be true for those who do. In either case, though, the centrality of money in political campaigns makes it a uniquely important mechanism by which intensity of political belief is expressed. Cf. Buckley, 424 U.S. at 18 n. 17, 96 S.Ct. 612 (observing that the argument that "just as the decibels emitted by a sound truck can be regulated consistently with the First Amendment,” so too may the "volume of dollars in political campaigns” be constitutionally restricted "underscores a fundamental misconception. The decibel restriction ... limit[s] the manner of operating a sound truck but not the extent of its proper use. By contrast, the [Federal Election Campaign] Act's dollar ceilings restrict the extent of the reasonable use of virtually every means of communicating information.”).


. Cf. National Conservative Political Action Committee, 470 U.S. at 496-97, 105 S.Ct. *1641459 ("[P]reventing corruption or the appearance of corruption are the only legitimate and compelling interests thus far identified for restricting campaign finances.” (emphasis added)).


. The Supreme Court itself has seemingly endorsed a broader understanding of the "corruption” rationale than what Buckley enunciated — an understanding that could perhaps be read as gesturing toward some of the "equality” considerations that Buckley purportedly purged from the debate. Thus, the Court in Shrink, rejecting the notion that "corruption” encompassed solely the notion of quid-pro-quo contribution arrangements, announced that the interest encompassed “the broader threat from politicians too compliant with the wishes of large contributors " — that is to say, politicians who give unequal weight to constituents on the basis of wealth. 528 U.S. at 389, 120 S.Ct. 897 (emphasis added); see also McConnell, 540 U.S. at 143, 150-52, 124 S.Ct. 619 (2003).